DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 17/257,515 originally filed on December 31, 2020. Claims 1-17 are presented for examination. Claims 1 and 7 are independent.

Priority
This application claims priority of US Provisional Application 62/693,041, filed July 2, 2018. This application is a 371 of PCT/IB2019/055470, filed June 27, 2019.

Drawings
Regarding FIG. 1, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIG. 1 from complying with 37 CFR 1.84(m).
Regarding FIGS. 2A, 2B, and 3, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 2A, 2B, and 3 from complying with 37 CFR 1.84(b)(1).
Regarding FIG. 4, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIG. 4 from complying with 37 CFR 1.84(a)(1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmink et al. (hereinafter “Wilmink,” US 8,920,172).
Regarding claim 1, Wilmink discloses a firearm simulation arrangement for a virtual reality system (see Wilmink Fig. 1; also Wilmink  col. 6 lines 58-67, “an exemplary sensory immersive motion capture simulation system 100… FIG. 1 illustrates… a simulated virtual environment 118”; also Wilmink col 7 lines 38-50, “the capture entity 106 can be both a participant and an equipment (weapon, racket, wand, stick, etc.) associated with the participant”), comprising: 
a firearm having a trigger mechanism engaged with a firing mechanism configured to fire ammunition (see Wilmink Fig. 5A, showing a firearm weapon; also Wilmink col. 18 lines 48-59, “the weapon 500 can comprise an actual weapon, modified in such a manner that shots fired are communicated to the simulator engine of the motion capture simulation system 100”); 
a unique indicium associated with each of the firearm, the ammunition, and a user extremity arranged to hold the firearm (see Wilmink Fig. 5A, showing markers on the shooter’s arm; also Wilmink col. 7 lines 38-50, “the capture entity 106 can be any object in the capture volume 102 that is motion captured into the simulated virtual environment 118 using a motion capture device 104. In one embodiment, the capture entity 106 can be a living being (participant), such as a human being. In another embodiment, the capture entity 106 can be both a participant and an equipment (weapon, racket, wand, stick, etc.) associated with the participant, such as a weapon held by a human being. In another embodiment, the capture entity 106 can be an ammunition and/or a model of the ammunition carried by the living being.”; also Wilmink col. 8 lines 4-20, “a motion capture device 104 in the capture volume 102 can capture the movement and/or actions of the capture entity 106 (hereinafter "motion data"). In one embodiment, the motion data can be a motion attribute of the capture entity 106.”); 
a detection arrangement configured to detect the unique indicia and to identify and track the firearm or the ammunition, to detect the unique indicium and track the user extremity independently of or in relation to the firearm or ammunition, and to form a tracking signal in response to the tracked unique indicia (see Wilmink Fig. 1; see also Wilmink and 5A, showing marker on the shooter’s arm; also Wilmink col. 6 lines 58-67, “FIG. 1 illustrates a capture volume 102, a motion capture device 104, a capture entity 106, a wearable gear 108, markers 110 coupled to the wearable gear 108,” detection arrangement to detect unique indicia; also Wilmink col. 7 lines 11-50, “the capture entity 106 can be represented by an avatar 116. Using a capture and simulation unit 202 (shown in FIG. 2), the motion capture simulation system 100 can characterize movements and/or actions of the capture entity 106 with high fidelity. Further, the movements and actions of the capture entity 106 can be nearly immediately and accurately translated into corresponding movements and actions of the capture entity's avatar 116 in the simulated virtual environment 118… the capture entity 106 can be any object in the capture volume 102 that is motion captured into the simulated virtual environment 118 using a motion capture device 104. In one embodiment, the capture entity 106 can be a living being (participant), such as a human being. In another embodiment, the capture entity 106 can be both a participant and an equipment (weapon, racket, wand, stick, etc.) associated with the participant, such as a weapon held by a human being. In another embodiment, the capture entity 106 can be an ammunition and/or a model of the ammunition carried by the living being.”); and 
a controller device engaged with the detection arrangement and being in communication with a virtual reality headset adapted to be worn by the user, the controller device being arranged to receive the tracking signal from the detection arrangement and determine therefrom a discharge of the ammunition by the firing mechanism associated with the tracking of the user extremity relative to the firearm or the ammunition, the controller device being responsive to the discharge determination to display on the virtual reality headset a virtual simulation of the identified firearm discharging the identified ammunition upon actuation of the trigger mechanism by the identified user extremity (Wilmink Fig. 5A, showing markers on the shooter’s arm and also on the firearm; also Wilmink col. 6 lines 58-67, “sensory immersive motion capture simulation system 100… a capture volume 102, a motion capture device 104,… a head mounted display device”; also Wilmink col. 10 lines 8-28, “the capture and simulation unit 202 can determine 3D motion data (e.g., position, orientation, velocity, etc.) of the capture entity 106 in the capture volume 102.”; also Wilmink col. 12 lines 8-45, “the initialization unit 302 can determine the marker positions of the wearable gear from the captured image of the participant (e.g., capture entity 106).”; also Wilmink col. 17 lines 55-67, “A participant would wield the model of the weapon using the same technique as when wielding the real weapon. If the real weapon has a trigger switch (for example to fire a ballistic round), the weapon can give tactile feedback that it has fired and the communicate this event with the simulator. Such communication between the model and the simulator can be accomplished via optical communication using motion capture or radio communications with the simulator. This communication can have the result that the simulator generates an appropriate effect in the virtual world, as if a real weapon were fired.”; also Wilmink col. 16 lines 33-46, “the visual data can be provided to an HMD 112 worn by the capture entity 106. The visual data can drive a 1st person stereoscopic POV display provided for the capture entity 106 via an HMD 112.”).
Regarding claim 2, and substantially similar limitations in claim 9, Wilmink discloses that the ammunition comprises a blank cartridge (Wilmink col. 18 lines 48-59, “the weapon 500 can comprise an actual weapon,… modifications could be made to make the weapon 500 fire blanks or simulation rounds to promote safety.”).
Regarding claim 3, and substantially similar limitations in claim 10, Wilmink discloses that the controller device is configured to associate a virtual bullet with the blank cartridge, and to display the virtual bullet in the virtual simulation on the virtual reality headset (Wilmink col. 16 lines 33-46, “the visual data can be provided to an HMD 112 worn by the capture entity 106.”; also Wilmink col. 17 lines 55-67, “If the real weapon has a trigger switch (for example to fire a ballistic round), the weapon can give tactile feedback that it has fired and the communicate this event with the simulator… This communication can have the result that the simulator generates an appropriate effect in the virtual world, as if a real weapon were fired. Type of weapon, position, aim, and type of round/missile can all be taken into account in order to generate the appropriate effect in the simulation.”; also Wilmink col. 18 lines 48-59, “the weapon 500 can comprise an actual weapon,… modifications could be made to make the weapon 500 fire blanks or simulation rounds to promote safety.”).
Regarding claim 4, and substantially similar limitations in claim 13, Wilmink discloses that the unique indicium associated with each of the firearm and the ammunition is configured to identify a position or an orientation of the firearm or ammunition, and the unique indicium associated with the user extremity is arranged to identify a position or an orientation of the user extremity in relation to the position or the orientation of the firearm or ammunition (Wilmink col. 8 lines 4-21, “a motion capture device 104 in the capture volume 102 can capture the movement and/or actions of the capture entity… when the capture entity 106 is a participant, the motion data can include, inter alia, a position, an orientation and/or a velocity of movement of the participant's head. When the capture entity 106 is an ammunition and/or a model of the ammunition, the motion attribute can include inter alia, a position, an orientation and/or a velocity of movement of the ammunition and/or a model of the ammunition.”; also Wilmink col. 7 lines 38-50, “the capture entity 106 can be any object in the capture volume 102 that is motion captured into the simulated virtual environment 118 using a motion capture device 104. In one embodiment, the capture entity 106 can be a living being (participant), such as a human being. In another embodiment, the capture entity 106 can be both a participant and an equipment (weapon, racket, wand, stick, etc.) associated with the participant, such as a weapon held by a human being.”).
Regarding claim 5, and substantially similar limitations in claim 16, Wilmink discloses that the controller device is responsive to the discharge determination to display on the virtual reality headset a virtual simulation of the user actuating the trigger mechanism of the identified firearm (Wilmink col. 17 lines 55-67, “A participant would wield the model of the weapon using the same technique as when wielding the real weapon. If the real weapon has a trigger switch (for example to fire a ballistic round), the weapon can give tactile feedback that it has fired and the communicate this event with the simulator. Such communication between the model and the simulator can be accomplished via optical communication using motion capture or radio communications with the simulator. This communication can have the result that the simulator generates an appropriate effect in the virtual world, as if a real weapon were fired.”; also Wilmink col. 16 lines 33-46, “the visual data can be provided to an HMD 112 worn by the capture entity 106. The visual data can drive a 1st person stereoscopic POV display provided for the capture entity 106 via an HMD 112.”)
Regarding claim 6, and substantially similar limitations in claim 17, Wilmink discloses that the controller device is responsive to the discharge determination to display on the virtual reality headset a trajectory of a virtual bullet launched from the discharged identified ammunition, based at least on a position or orientation of the identified firearm upon the discharge determination (Wilmink col. 17 lines 55-67, “A participant would wield the model of the weapon using the same technique as when wielding the real weapon. If the real weapon has a trigger switch (for example to fire a ballistic round), the weapon can give tactile feedback that it has fired and the communicate this event with the simulator. Such communication between the model and the simulator can be accomplished via optical communication using motion capture or radio communications with the simulator. This communication can have the result that the simulator generates an appropriate effect in the virtual world, as if a real weapon were fired.”; also Wilmink col. 16 lines 33-46, “the visual data can be provided to an HMD 112 worn by the capture entity 106. The visual data can drive a 1st person stereoscopic POV display provided for the capture entity 106 via an HMD 112.”; also Wilmink col. 8 lines 4-20, “When the capture entity 106 is an ammunition and/or a model of the ammunition, the motion attribute can include inter alia, a position, an orientation and/or a velocity of movement of the ammunition and/or a model of the ammunition.”).
Regarding claim 7, Wilmink discloses a firearm simulation arrangement for a virtual reality system (see Wilmink Fig. 1; also Wilmink  col. 6 lines 58-67, “an exemplary sensory immersive motion capture simulation system 100… FIG. 1 illustrates… a simulated virtual environment 118”; also Wilmink col 7 lines 38-50, “the capture entity 106 can be both a participant and an equipment (weapon, racket, wand, stick, etc.) associated with the participant”), comprising: 
a firearm having a trigger mechanism engaged with a firing mechanism configured to fire ammunition, each of the firearm and the ammunition having a unique indicium associated therewith (see Wilmink Fig. 5A, showing a firearm weapon; also Wilmink col. 18 lines 48-59, “the weapon 500 can comprise an actual weapon, modified in such a manner that shots fired are communicated to the simulator engine of the motion capture simulation system 100”; also Wilmink col. 7 lines 38-50, “the capture entity 106 can be both a participant and an equipment (weapon, racket, wand, stick, etc.) associated with the participant, such as a weapon held by a human being. In another embodiment, the capture entity 106 can be an ammunition and/or a model of the ammunition carried by the living being.”; also Wilmink col. 8 lines 4-20, “a motion capture device 104 in the capture volume 102 can capture the movement and/or actions of the capture entity 106 (hereinafter "motion data"). In one embodiment, the motion data can be a motion attribute of the capture entity 106.”); 
a detection arrangement configured to detect the unique indicia and identify the firearm and the ammunition (see Wilmink Figs. 1 and 5A; also Wilmink col. 6 lines 58-67, “FIG. 1 illustrates a capture volume 102, a motion capture device 104, a capture entity 106, a wearable gear 108, markers 110 coupled to the wearable gear 108,” detection arrangement to detect unique indicia; also Wilmink col. 7 lines 11-50, “the capture entity 106 can be any object in the capture volume 102 that is motion captured into the simulated virtual environment 118 using a motion capture device 104… In another embodiment, the capture entity 106 can be both a participant and an equipment (weapon, racket, wand, stick, etc.) associated with the participant, such as a weapon held by a human being. In another embodiment, the capture entity 106 can be an ammunition and/or a model of the ammunition carried by the living being.”); 
a transmitter device configured to communicate with the detection arrangement (Wilmink col. 20 lines 35-59, “the module 520 that drives the front and rear LEDs 515B and 515A also comprises a wireless radio for transmitting data (from the weapon 500 via radio frequency signal)… a variety of other sensors can be included on the weapon 500 and sensed parameters reported wirelessly, either via radio frequency link or optically”); 
a sensor device configured to be in communication with the transmitter device and being associated with a user holding the firearm, the sensor device being configured to be responsive to discharging of the ammunition by the firing mechanism, to direct a firearm discharge signal through the transmitter device to the detection arrangement (Wilmink col. 21 lines 1-14, “Sensors 605 can comprise switches or detectors, such as the magazine detector 530, the trigger switch 535, the configuration switch 540 and/or other elements that can determine or identify an operational state of the weapon 500… When appropriate conditions are present as reflected from sensor input, the processor 650 can communicate using the radio frequency ("RF") circuit and associated antenna 615 and/or the LED circuit 620 and associated LEDs 515.”; also Wilmink col. 19 line 47 through col. 20 line 7, “When a round is fired the firing event is communicated to the motion capture simulation system 100 via the two LEDs 515B and 515A on the top of the rifle… The state of the weapon 500 can be communicated by turning these LEDs 515A and 515B on or off in a predetermined pattern recognized by the motion capture simulation system 100.”; also Wilmink col. 20 lines 53-59, “orientation, acceleration, or a variety of other sensors can be included on the weapon 500 and sensed parameters reported wirelessly, either via radio frequency link or optically.”); and 
a controller device engaged with the detection arrangement and being in communication with a virtual reality headset adapted to be worn by the user, the controller device being responsive to the firearm discharge signal received from the sensor device to display on the virtual reality headset a virtual simulation of the identified firearm discharging the identified ammunition (Wilmink col. 12 lines 8-45, “the initialization unit 302 can determine the marker positions of the wearable gear from the captured image of the participant (e.g., capture entity 106).”; also Wilmink col. 17 lines 55-67, “A participant would wield the model of the weapon using the same technique as when wielding the real weapon. If the real weapon has a trigger switch (for example to fire a ballistic round), the weapon can give tactile feedback that it has fired and the communicate this event with the simulator. Such communication between the model and the simulator can be accomplished via optical communication using motion capture or radio communications with the simulator. This communication can have the result that the simulator generates an appropriate effect in the virtual world, as if a real weapon were fired.”; also Wilmink col. 16 lines 33-46, “the visual data can be provided to an HMD 112 worn by the capture entity 106. The visual data can drive a 1st person stereoscopic POV display provided for the capture entity 106 via an HMD 112.”).
Regarding claim 8, Wilmink discloses that the sensor device is selected from the group consisting of an inertial sensor, a motion sensor, an accelerometer, a rotation sensor, a gyroscope, a magnetic sensor, a magnetometer, a microphone, or combinations thereof (Wilmink col. 25 lines 20-26, “images captured by overhead cameras (e.g. of the motion capture devices 104)”).
Regarding claim 14, Wilmink discloses that the sensor device is configured to be responsive to acceleration of the firearm caused by the discharge of the ammunition to generate the firearm discharge signal (Wilmink col. 2 lines 43-62, “a mechanized motion capture implement can comprise elements that move relative to other elements, such as a bolt or slide on a semiautomatic gun moving relative to the gun's barrel or frame when the gun is fired. One passive marker can be attached to the stationary element, and another passive marker can be attached to the moving element. An overhead camera or other monitor can detect change in operational state by observing relative positions of the markers. For example, a camera-based system can determine that the gun has been fired when the system observes a change in separation between the two markers as the gun's action cycles.”; also Wilmink col. 20 lines 53-59, “To further enhance the motion capture experience, orientation, acceleration, or a variety of other sensors can be included on the weapon 500 and sensed parameters reported wirelessly, either via radio frequency link or optically.”).
Regarding claim 15, Wilmink discloses that the sensor device is configured to not generate the firearm discharge signal upon handling of the firearm occurring without discharging the ammunition (Wilmink col. 2 lines 43-62, “a mechanized motion capture implement can comprise elements that move relative to other elements, such as a bolt or slide on a semiautomatic gun moving relative to the gun's barrel or frame when the gun is fired. One passive marker can be attached to the stationary element, and another passive marker can be attached to the moving element. An overhead camera or other monitor can detect change in operational state by observing relative positions of the markers. For example, a camera-based system can determine that the gun has been fired when the system observes a change in separation between the two markers as the gun's action cycles.”; also Wilmink col. 20 lines 53-59, “To further enhance the motion capture experience, orientation, acceleration, or a variety of other sensors can be included on the weapon 500 and sensed parameters reported wirelessly, either via radio frequency link or optically.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmink in view of Northrup et al. (hereinafter “Northrup,” US 2015/0276349).
Regarding claim 11, Wilmink does not explicitly teach that the sensor device is engaged with a glove adapted to be worn on a trigger hand of the user or with the firearm.
However, Northrup discloses that the sensor device is engaged with a glove adapted to be worn on a trigger hand of the user or with the firearm (see Northrup Fig. 11; also Northrup [0091], “user 1201 wears the set of tracking gloves 1210 and uses the simulated weapon or the real weapon with the simulation attachment”; also Northrup [0104], “whether the trigger on the weapon has been pulled is determined from a set of weapon sensors and/or a set of glove sensors.”).
Northrup is analogous to Wilmink, as both are drawn to the art of simulated shooting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wilmink, to include the sensor device is engaged with a glove adapted to be worn on a trigger hand of the user or with the firearm, as taught by Northrup, because it combines prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12, Wilmink does not explicitly teach that the transmitter device is engaged with the glove.
However, Northrup discloses the transmitter device is engaged with the glove (see Northrup Fig. 6, showing user device 604 transmits data over network 601 to the simulation administrator 602; also Northrup [0091], “user 1201 wears the set of tracking gloves 1210 and uses the simulated weapon or the real weapon with the simulation attachment”; also Northrup [0104], “whether the trigger on the weapon has been pulled is determined from a set of weapon sensors and/or a set of glove sensors.”).
Northrup is analogous to Wilmink, as both are drawn to the art of simulated shooting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wilmink, to include the transmitter device is engaged with the glove, as taught by Northrup, because it combines prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carter (US 2010/0221685) Shooting simulation system and method
Vandonkelaar (US 2017/0319956) System and method for saving tracked data in the game server for replay, review and training
Delamont (US 2020/0368616) Mixed reality gaming system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715